PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


CROWELL & MORNING LLP
INTELLECTUAL PROPERTY GROUP
P.O. BOX 14300
WASHINGTON, DC 20044-4300




In re Application of Bernhard Glueck
Application No.: 17/427,971
Filed: August 3, 2021
Attorney Docket No:  080437.PE607US
For:  EMBOSSING STAMP, PRESSING TOOL AND METHOD FOR MARKING A MOTOR VEHICLE COMPONENT

::::::


DECISION ON PETITION 
UNDER 37 C.F.R. § 1.181


This is a decision on Petition of August 25, 2022 under 37 CFR 1.1.181 to Withdraw the Finality of the Office Action dated August 12, 2022.

The petition is GRANTED.
Petitioner asserts the final Office action issued on August 12, 2022 was premature and improper because the rejection of claim 13 sets forth a new ground of rejection that was not necessitated by an amendment. 

MPEP § 706.07(a) states in part:

“Under present practice, second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant's amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97 (c) with the fee set forth in 37 CFR 1.17 (p).”

MPEP 1207.03.III. states in part:

A position or rationale that changes the "basic thrust of the rejection" will also give rise to a new ground of rejection. In re Kronig, 539 F.2d 1300, 1303, 190 USPQ 425, 427 (CCPA 1976). A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. See In re Leithem, 661 F.3d 1316, 100 USPQ2d 1155 (Fed. Cir. 2011)

37 C.F.R. § 1.181

(f) The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided. This two-month period is not extendable.

REVIEW OF FACTS

A review of the pertinent record reveals that a non-final Office action was issued on March 30, 2022, which included a rejection of claims 11-16 under U.S.C. § 102(a)(1) over Seckinger (GB 2174957).  

Petitioner filed a reply on May 12, 2022.  The reply included an amendment to claim 13 which solely incorporated parent claim 11. 

A final Office action was issued on August 12, 2022. The final Office action maintained the rejection under 35 U.S.C. § 102(a)(1) of claims 11 and 13-16 over Seckinger (GB 2174957).  

Petitioner filed the aforementioned petition to the Director on August 25, 2022.

DECISION

Petitioner asserts the final Office action issued on August 12, 2022 was premature and improper because the rejection of claim 13 substantially alters the thrust of the rejection.  As identified by the Petitioner, the final Office action altered the interpretation of claim 13 by relying on new citations and interpretations for the transmission device and the receiver device. These revisions were not necessitated by an amendment and constitute new facts or rationales not previously raised.  Therefore, the petition is GRANTED.

Petitioner filed an After Final Consideration Pilot Program 2.0 on September 7, 2022. The application is being forward to the Technical Support staff for entry as response under 37 C.F.R § 1.111.

Telephone inquiries should be directed to Stephen Meier, Supervisory Patent Examiner Art Unit 2853, at (571) 272-2149.

/TASHIANA R ADAMS/Director, Technology Center 2800                                                                                                                                                                                                        ------------__________________________
Tashiana Adams
Director Technology Center 2800
TA:kt:sm